             Case 2:20-cv-00777-KJD-VCF Document 5 Filed 05/15/20 Page 1 of 8


1
                                      UNITED STATES DISTRICT COURT
2

3                                             DISTRICT OF NEVADA
                                                          ***
4
      MARK PICOZZI,
5                                                             Case No. 2:20-cv-00777-KJD-VCF
                             Plaintiff,
6     vs.
                                                              ORDER
7     STATE OF NEVADA, et al.,
                                                              APPLICATION TO PROCEED IN FORMA
8                            Defendants.
                                                              PAUPERIS (EFC NO. 1); COMPLAINT (ECF
9
                                                              NO. 1-1); MOTION FOR APPOINTMENT OF
                                                              COUNSEL (ECF NO. 3); ADDENDUM TO
10                                                            COMPLAINT (ECF NO. 4)

11          Before the Court are pro se plaintiff Mark Picozzi’s application to proceed in forma pauperis

12   (ECF No. 1), complaint (ECF No. 1-1), motion for appointment of counsel (ECF No. 3), and addendum
13   to the complaint (ECF No. 4). Picozzi’s (1) in forma pauperis application is granted; (2) his complaint is
14
     dismissed without prejudice, with leave to amend; (3) his motion for appointment of counsel is denied;
15
     and (4) his addendum, which the Court construes as a motion for leave to amend the complaint, is
16
     denied as moot.
17
                                                         DISCUSSION
18
            Picozzi’s filings present two questions: (1) whether Picozzi may proceed in forma pauperis
19
     under 28 U.S.C. § 1915(e) and (2) whether Picozzi’s complaint states a plausible claim for relief.
20

21   I.     Whether Picozzi May Proceed In Forma Pauperis

22          Under 28 U.S.C. § 1915(a)(1), a plaintiff may bring a civil action “without prepayment of fees or

23   security thereof” if the plaintiff submits a financial affidavit that demonstrates the plaintiff “is unable to

24   pay such fees or give security therefor.” If the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915(h),
25   as amended by the Prison Litigation Reform Act ("PLRA"), he remains obligated to pay the entire fee in
            Case 2:20-cv-00777-KJD-VCF Document 5 Filed 05/15/20 Page 2 of 8



     installments, regardless of whether his action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2);
1
     Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
2

3           Under the PLRA, a prisoner seeking leave to proceed IFP must submit a “certified copy of the

4    trust fund account statement (or institutional equivalent) for the prisoner for the six-month period

5    immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v. King, 398 F.3d

6    1113, 1119 (9th Cir. 2005). From the certified trust account statement, the Court must assess an initial
7    payment of 20% of (a) the average monthly deposits in the account for the past six months, or (b) the
8
     average monthly balance in the account for the past six months, whichever is greater, unless the prisoner
9
     has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the
10
     prisoner must collect subsequent payments, assessed at 20% of the preceding month's income, in any
11
     month in which the prisoner's account exceeds $10, and forward those payments to the Court until the
12
     entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
13
            Plaintiff is currently incarcerated. (ECF No. 1 at 1). Plaintiff’s application to proceed in forma
14
     pauperis includes a declaration under penalty of perjury that plaintiff is unable to pay the costs of these
15

16   proceedings. (ECF No. 1). Plaintiff’s affidavit states that he has no wages. (Id.) Plaintiff also attached a

17   notarized account statement from the High Desert State Prison. (Id. at 3-8). Plaintiff’s application to

18   proceed in forma pauperis is granted.

19   II.    Whether Picozzi’s Complaint States a Plausible Claim
20
                a. Legal Standard
21
            Because the Court grants Picozzi’s application to proceed in forma pauperis, it must review
22
     Picozzi’s complaint to determine whether the complaint is frivolous, malicious, or fails to state a
23
     plausible claim. 28 U.S.C. § 1915(e)(2)(B). Federal Rule of Civil Procedure 8(a)(2) provides that a
24
     complaint must contain “a short and plain statement of the claim showing that the [plaintiff] is entitled
25

                                                              2
             Case 2:20-cv-00777-KJD-VCF Document 5 Filed 05/15/20 Page 3 of 8



     to relief.” The Supreme Court’s decision in Ashcroft v. Iqbal states that to satisfy Rule 8’s requirements,
1
     a complaint’s allegations must cross “the line from conceivable to plausible.” 556 U.S. 662, 680 (2009)
2

3    (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547, (2007)). Rule 12(b)(6) of the Federal Rules

4    of Civil Procedure provides for dismissal of a complaint for failure to state a claim upon which relief can

5    be granted. A complaint should be dismissed under Rule 12(b)(6) "if it appears beyond a doubt that the

6    plaintiff can prove no set of facts in support of his claims that would entitle him to relief." Buckey v. Los
7    Angeles, 968 F.2d 791, 794 (9th Cir. 1992).
8
            “[A] pro se complaint, however inartfully pleaded, must be held to less stringent standards than
9
     formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.
10
     Gamble, 429 U.S. 97, 106 (1976)). If the Court dismisses a complaint under § 1915(e), the plaintiff
11
     should be given leave to amend the complaint with directions as to curing its deficiencies, unless it is
12
     clear from the face of the complaint that the deficiencies could not be cured by amendment. Cato v.
13
     United States, 70 F.3d 1103, 1106 (9th Cir. 1995).
14
                b. Plaintiff’s Complaint
15

16           Picozzi’s complaint is a Section 1983 complaint against nearly forty-five defendants, including

17   but not limited to the State of Nevada, the Clark County District Attorney’s Office, District Attorney

18   Steven Wolfson, multiple companies and organizations, media companies and newspapers (“Media”),

19   and other individual defendants. (ECF No. 1-1 at 1-2). Picozzi’s complaint narrative is difficult to
20
     follow, partly because he does not discuss the parties individually, but he appears to allege that all the
21
     defendants engaged in a mass conspiracy that led to his 2014 arrest, subsequent trial, and current
22
     incarceration. (Id. at 3-4). For example, he alleges that the defendants engaged in, “a conspiracy to
23
     cover-up stolen evidence” and “lying under oath to cover up evidence” which “violated plaintiff’s rights
24
     to a fair trial.” (Id. at 3-4 and 10). Picozzi alleges that the Media’s coverage of his trial influenced the
25

                                                            3
             Case 2:20-cv-00777-KJD-VCF Document 5 Filed 05/15/20 Page 4 of 8



     jury and defamed him1. (Id. at 9). Plaintiff alleges in his complaint that he also has a pending habeas
1
     corpus petition, “under Case No. C-14-296618 in Clark County District Court” regarding the same set of
2

3    facts in the instant complaint (Id. at 12).

4            To state a claim under § 1983, a plaintiff must plead that the named defendant (1) acted "under

5    color of state law" and (2) "deprived the plaintiff of rights secured by the Constitution or federal

6    statutes." Gibson v. U.S., 781 F.2d 1334, 1338 (9th Cir. 1986). The Supreme Court has held that a
7    prisoner in custody cannot use a § 1983 action to challenge "the fact or duration of his confinement," but
8
     instead must seek federal habeas corpus relief or the appropriate state relief. Wilkinson v. Dotson, 544
9
     U.S. 74, 78, 125 S. Ct. 1242, 161 L. Ed. 2d 253 (2005) The Wilkinson court found that a prisoner’s “§
10
     1983 action is barred (absent prior invalidation)--no matter the relief sought (damages or equitable
11
     relief), no matter the target of the prisoner's suit (state conduct leading to conviction or internal prison
12
     proceedings)--if success in that action would necessarily demonstrate the invalidity of confinement or its
13
     duration.” Id. at 81-82 (emphasis in original).
14
             Plaintiff’s challenge to the events that happened at this trial, including the allegations that the
15

16   defendants covered up evidence and lied under oath, and that the Media’s coverage influenced the jury,

17   paired with the fact that he is still incarcerated, is a challenge to, “the prisoner's continuing

18   confinement." Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir. 1997). The prisoner’s “sole remedy [is]

19   a habeas corpus petition.” McQuillion v. Schwarzenegger, 369 F.3d 1091, 1097 (9th Cir. 2004) (Finding
20
     that inmates did not have standing to seek relief under § 1983 because the validity of confinement can
21
     only be addressed by a habeas corpus petition.)
22

23
     1
      The statute of limitations for defamation is two years from the date of publication in the state of Nevada. NRS §
24   11.190(4)(c). The plaintiff does not indicate the date of publication of the negative trial coverage in his complaint.
     Given that the events at issue occurred around or shortly after 2014, it appears the statute of limitations has likely
25   passed for any defamation claims against the Media. Plaintiff’s defamation claims also likely cannot proceed.

                                                               4
              Case 2:20-cv-00777-KJD-VCF Document 5 Filed 05/15/20 Page 5 of 8



              Plaintiff does not have standing to challenge the invalidity of his confinement due to what
1
     plaintiff alleges was not a fair trial; he thus he fails to state a § 1983 claim against any of the defendants.
2

3    Plaintiff has already (properly) raised these allegations in a pending habeas corpus proceeding.

4             While a § 1983 claim cannot be used to vacate convictions, it can be used to “recover damages

5    for allegedly unconstitutional conviction.” Heck v. Humphrey, 512 U.S. 477, 486 (1994). However, the

6    “plaintiff must prove that the conviction or sentence has been reversed on direct appeal, expunged by
7    executive order, declared invalid by a state tribunal authorized to make such determination, or called
8
     into question by a federal court's issuance of a writ of habeas corpus.” Id. at 486-487. Plaintiff is still
9
     incarcerated and gives no indication in his complaint that his conviction has been overturned by any
10
     court.
11
              Plaintiff has a pending habeas corpus petition regarding the same facts and issues in the instant
12
      complaint in Eighth Judicial District Court in Clark County, Nevada (“State Court”). Picozzi fails to
13
      articulate a claim or claims against defendants. The Court finds that it is unlikely that the deficiencies
14
      can be cured through amendment given that he is incarcerated, the plaintiff’s habeas corpus petition is
15

16    pending, and the State Court has not yet declared his conviction invalid. It also appears that the two-

17    year statute of limitations has passed for any purported defamation claims against the media.

18            Picozzi’s complaint is dismissed without prejudice. If Picozzi believes he can these deficiencies

19    through amendment, he may try to do so: in his amended complaint he must explain how he has
20
      standing to bring these claims, how the Court has jurisdiction over each defendant, the circumstances of
21
      the case including the relevant dates of the events, the relief Picozzi seeks from the Court, and the law
22
      upon which he relies in bringing the case in this Court. If plaintiff files an amended complaint, it must
23
      be complete in and of itself without reference to the superseded pleading and must include copies of all
24
      exhibits referred to in the proposed amended pleading. LR 15-1(a).
25

                                                            5
             Case 2:20-cv-00777-KJD-VCF Document 5 Filed 05/15/20 Page 6 of 8



                 c. Motion for Appointment of Counsel and Addendum to Complaint
1
             Plaintiff also filed a motion for an appointment of counsel. (ECF No. 3). A litigant in a civil
2

3    rights action does not have a Sixth Amendment right to appointed counsel. Storseth v. Spellman, 654

4    F.2d 1349, 13253 (9th Cir. 1981). The court may appoint counsel under 28 U.S.C. § 1915 only under

5    exceptional circumstances. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). “A finding of

6    exceptional circumstances requires an evaluation of both the likelihood of success on the merits and the
7    ability of the petitioner to articulate his claims pro se in light of the complexity of the legal issues
8
     involved.” Id. (citations and internal quotation marks omitted).
9
             Plaintiff’s complaint lacks merit and the Court finds that it is unlikely that the plaintiff will be
10
     able to state a claim in his amended complaint, if he chooses to file one, given that it appears that his
11
     proper recourse is to pursue his pending habeas corpus petition in State Court. Plaintiff has articulated
12
     his legal claims despite his pro se status. The Court finds there are no exceptional circumstances and the
13
     Court denies plaintiff’s motion for an appointment of counsel.
14
             In plaintiff’s addendum to the complaint he states that he wishes to add additional claims for
15

16   malicious prosecution and false imprisonment against the Clark County District Attorney’s office, DA

17   Steven Wolfson, and multiple other defendants. (ECF No. 4 at 1). Plaintiffs are not allowed to file

18   addendums to complaints because a complaint must be complete in and of itself, but using the liberal

19   pleading standard, the Court will interpret plaintiff’s addendum as a motion to amend his complaint. As
20
     analyzed above, plaintiff’s new claims would be futile because both claims challenge the validity of his
21
     confinement, which can only be addressed in a habeas corpus petition. Since the Court is giving plaintiff
22
     leave to amend, plaintiff’s addendum/motion to amend is denied as moot.
23
             ACCORDINGLY,
24
             IT IS ORDERED that Picozzi’s application to proceed in forma pauperis (ECF No. 1) is granted.
25

                                                            6
            Case 2:20-cv-00777-KJD-VCF Document 5 Filed 05/15/20 Page 7 of 8



            IT IS FURTHER ORDERED that the Clerk of Court shall file the Complaint (ECF No. 1-1).
1
            IT IS FURTHER ORDERED that Picozzi’s complaint (ECF No. 1-1) is DISMISSED
2

3    WITHOUT PREJUDICE.

4           IT IS FURTHER ORDERED that Picozzi has until Monday, June 15, 2020 to file an amended

5    complaint addressing the issues discussed above. Failure to timely file an amended complaint that

6    addresses the deficiencies noted in this Order may result in a recommendation for dismissal with
7    prejudice.
8
            IT IS FURTHER ORDERED that if an amended complaint is later filed, the Clerk of the Court is
9
     directed NOT to issue summons on the amended complaint. The Court will issue a screening order on
10
     the amended complaint and address the issuance of summons at that time, if applicable. See 28 U.S.C. §
11
     1915(e)(2).
12
            IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (ECF No. 3) is DENIED.
13
            IT IS FURTHER ORDERED that plaintiff’s addendum/motion to amend (ECF No. 4) is
14
     DENIED as moot.
15

16                                                    NOTICE

17          Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and

18   recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk

19   of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
20
     may determine that an appeal has been waived due to the failure to file objections within the specified
21
     time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file
22
     objections within the specified time and (2) failure to properly address and brief the objectionable issues
23
     waives the right to appeal the District Court's order and/or appeal factual issues from the order of the
24
     District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch.
25

                                                          7
            Case 2:20-cv-00777-KJD-VCF Document 5 Filed 05/15/20 Page 8 of 8



     Dist., 708 F.2d 452, 454 (9th Cir. 1983).
1
            Pursuant to LR IA 3-1, the plaintiff must immediately file written notification with the court of
2

3    any change of address. The notification must include proof of service upon each opposing party’s

4    attorney, or upon the opposing party if the party is unrepresented by counsel. Failure to comply with this

5    rule may result in dismissal of the action.

6           IT IS SO ORDERED.
7           DATED this 15th day of May 2020.
8
                                                                 _________________________
9                                                                CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                         8
